EXHIBIT 10.1


SECOND AMENDMENT TO BRIDGE LOAN CREDIT AGREEMENT
SECOND AMENDMENT TO BRIDGE LOAN CREDIT AGREEMENT (this “Amendment”) dated as of
September 7, 2018 among Westmoreland Coal Company, a Delaware corporation (the
“Administrative Borrower”), Prairie Mines & Royalty ULC, an Alberta corporation
(the “Canadian Borrower”), Westmoreland San Juan, LLC, a Delaware limited
liability company (the “San Juan Borrower”, and together with the Administrative
Borrower and the Canadian Borrower, collectively, the “Borrowers” and each a
“Borrower”), certain subsidiaries of the Administrative Borrower party hereto
(collectively, the “Guarantors” and each, individually, a “Guarantor”), the
lenders party hereto each as a Lender and Wilmington Savings Fund Society, FSB,
as Administrative Agent. Unless otherwise indicated, all capitalized terms used
herein and not otherwise defined shall have the respective meanings provided to
such terms in the Bridge Loan Credit Agreement referred to below.
WITNESSETH
WHEREAS, each Borrower, the Lenders and Wilmington Savings Fund Society, FSB, as
Administrative Agent, are parties to the Terms of Bridge Loans, dated as of May
21, 2018 (as amended by that certain First Amendment to Bridge Loan Credit
Agreement, dated as of July 18, 2018, and as may be amended, modified and/or
supplemented to, but not including, the date hereof, the “Bridge Loan Credit
Agreement”), as set forth on Exhibit L to the Term Loan Credit Agreement dated
as of December 16, 2014; and
WHEREAS, subject to the terms and conditions of this Amendment, the parties
hereto wish to amend the Bridge Loan Credit Agreement as herein provided;
NOW, THEREFORE, it is agreed:
Section 1.01    Capitalized Terms. Capitalized terms used herein without
definition shall have the meanings assigned to them in the Bridge Loan Credit
Agreement.
Section 1.02    Amendments to the Bridge Loan Credit Agreement.
(a)
Amendment to Section 1.01.    The Bridge Loan Credit Agreement is hereby amended
to include the following definition in the alphabetical order in Section 1.01:

“Coal Valley Shovel Capital Lease” means that certain capital lease between the
Administrative Borrower or any of its Subsidiaries and Komatsu Financial Limited
Partnership with aggregate lease payments not exceeding $7,500,000.
(b)
Amendment to Section 10.01.    Section 10.01 of the Bridge Loan Credit Agreement
is hereby amended to: (i)    remove the “.” at the end of clause (xxiii) and
replace it with “; and”; and (ii) insert the following as clause (xxiv):

“(xxiv) Liens upon assets of the Administrative Borrower or any of its
Subsidiaries subject to the Coal Valley Shovel Capital Lease securing the
obligations under the Coal Valley Shovel Capital Lease.”





--------------------------------------------------------------------------------






(c)
Amendment to Section 10.04.    Section 10.04 of the Bridge Loan Credit Agreement
is hereby amended to: (i)    remove the “and” at the end of clause (x); remove
the “.” at the end of clause (xi) and replace it with “; and”; and (iii) insert
the following as clause (xii):

“(xii) Indebtedness of the Administrative Borrower or any of its Subsidiaries
evidenced by Coal Valley Shovel Capital Lease.”
ARTICLE II    
Miscellaneous Provisions.
Section 2.01    Representations and Warranties.    In order to induce the
Lenders and the Administrative Agent to enter into this Amendment, each Borrower
hereby represents and warrants that:
(a)
each Credit Party has the power and authority to execute, deliver and perform
its obligations under this Amendment and under each of the Credit Documents as
amended or supplemented hereby to which it is a party, and, in the case of each
Borrower, to make the borrowing contemplated hereunder, and has taken all
necessary action to authorize its execution, delivery and performance of this
Amendment and each Credit Document as amended or supplemented hereby to which it
is a party. Each Credit Party has duly executed and delivered this Amendment,
and this Amendment and each Credit Document, as amended or supplemented hereby,
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ right and by equitable
principles (regardless of whether enforcement is sought by proceeding in equity
or at law);

(b)
no order, consent, approval, license, authorization or validation of, or filing,
recording or registration with (except for those that have otherwise been
obtained or made), or exemption or other action by, any Governmental Authority
is required to be obtained or made by, or on behalf of any Credit Party in
connection with the execution, delivery and performance of this Amendment or any
Credit Document, as amended or supplemented hereby, or the legality, validity,
binding effect or enforceability of this Amendment or any such Documents as
amended or supplemented hereby; and

(c)
the execution, delivery and performance of this Agreement and of the other
Credit Documents, as amended or supplemented hereby, the borrowings hereunder
and the use of the proceeds thereof will not (i) contravene any provision of any
law, statute, rule or regulation or any order, writ, injunction or decree of any
court or Governmental Authority, (ii) require any consent under, or violate or
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, any Lien (other than Permitted Liens) upon
any of the property or assets of any Credit Party or



2



--------------------------------------------------------------------------------




any of its Subsidiaries pursuant to the terms of the Bridge Loan Credit
Agreement or any indenture, mortgage, deed of trust, other credit agreement or
loan agreement, or any other material agreement, contract or instrument, in each
case to which any Credit Party or any of its Subsidiaries is a party or by which
it or any its property or assets is bound, (iii) result in the creation or
imposition of (or the obligation to create or impose) any Lien pursuant to the
terms of the documents described in clause (ii) immediately above or (iv)
violate any provision of the certificate or articles of incorporation,
certificate of formation, limited liability company agreement or by-laws (or
equivalent organizational documents), as applicable, of any Credit Party or any
of its Subsidiaries, except in each case referred to in clauses (i), (ii) and
(iii) to the extent that any such violation or breach would not reasonably be
expected to have a Material Adverse Effect.
Section 2.02    No Waiver.    This Amendment is limited precisely as written and
shall not be deemed to (i) be a waiver of or a consent to the modification of or
deviation from any other term or condition of the Bridge Loan Credit Agreement,
any other Credit Documents or any of the other instruments or agreements
referred to therein or (ii) prejudice any right or rights which any of the
Lenders or the Administrative Agent now have or may have in the future under or
in connection with the Bridge Loan Credit Agreement, any other Credit Documents
or any of the other instruments or agreements referred to therein.
Section 2.03    Binding Effect. By executing and delivering a counterpart
hereof, each Borrower and each Guarantor hereby agrees that all Loans shall be
guaranteed and secured pursuant to and in accordance with the terms and
provisions of each of the Guaranty and Collateral Agreement and the other
Security Documents in accordance with the terms and provisions thereof.
Section 2.04    Counterparts. This Amendment may be executed in any number of
counterparts (including by way of facsimile or other electronic transmission)
and by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.
Section 2.05    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.
Section 2.06    Conditions to Effectiveness. The amendments set forth in this
Amendment shall become effective on the date (the “Second Amendment Effective
Date”) when each of the following conditions shall have been satisfied or waived
by the applicable party:
(a)    the Administrative Agent shall have received from each Borrower, each
other Credit Party, the Required Lenders and the Administrative Agent an
executed counterpart hereof or other written confirmation (in form satisfactory
to the Administrative Agent) that such party has signed a counterpart hereof;
and
(b)    the Borrower shall have paid to the Administrative Agent (or its
applicable affiliate) all fees, costs and expenses (including, without
limitation, reasonable legal fees


3



--------------------------------------------------------------------------------




and expenses) payable to the Administrative Agent (or its applicable affiliate)
to the extent then due and invoiced at least one (1) Business Day prior to the
closing date.
Section 2.07    References. From and after the Second Amendment Effective Date,
all references in the Bridge Loan Credit Agreement and each of the other Credit
Documents to the Bridge Loan Credit Agreement shall be deemed to be references
to the Bridge Loan Credit Agreement as modified by each of the amendments
effected on such date, as the context may require. This Amendment shall
constitute a “Credit Document” for purposes of the Bridge Loan Credit Agreement
and the other Credit Documents.




























































Signature pages follow.




4



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.


WESTMORELAND COAL COMPANY


By:___/s/ Jennifer S. Grafton_______________ 
   Name: Jennifer S. Grafton 
   Title: Chief Administrative Officer, Chief Legal Officer and Secretary


 
WESTMORELAND SAN JUAN, LLC


By:___/s/ Samuel N. Hagreen_______________ 
   Name: Samuel N. Hagreen 
   Title: Secretary




PRARIE MINES & ROYALTY, ULC


By:___/s/ Jennifer S. Grafton_______________ 
   Name: Jennifer S. Grafton 
   Title: Assistant Secretary


 





[Signature Page to the Second Amendment to Bridge Loan]

--------------------------------------------------------------------------------










WILMINGTON SAVINGS FUND SOCIETY, FSB, as Administrative Agent


By:___/s/ Geoffrey J. Lewis _______________ 
   Name: Geoffrey J. Lewis 
   Title: Vice President









[Signature Page to the Second Amendment to Bridge Loan]